DETAILED ACTION
	Claims 1, 5-10, 13, 17-27 and 29 are currently pending.  Claims 1, 5-10, 13, 17-21, 23-25 and 29 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 04/25/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 04/25/2022, it is noted that claims 1 and 29 have been amended and no new matter or claims have been added.
	New Rejections:
	The following rejections are newly applied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29: Claim 29 is dependent on canceled claim 28 and thus the scope of the claim has unclear metes and bounds as a claim may not be dependent on a canceled claim.  For examination purposed claim 29 will be interpreted as dependent
 on claim 1.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 contains the limitation of wherein the at least one polar wax is chosen from waxes which have a melting point of less than or equal to 80 degrees C.  Claim 1, from which claim 17 depends, requires the waxes to have a melting point between 30 and 90 degrees C.  Thus claim 17 encompasses lower temperatures than allowed in instant claim 1 and fails for further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-10, 13, 17-21, 23-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912 (previously applied) in view of US 2012/0321578 (previously applied) and US 5,962,197 as evidenced by Humblebee & Me (Humblebee & me, A Quick Guide to Candelilla Wax and Liquid oil ratios (04/26/2014) pgs. 1-43, previously applied).
Regarding claim 1, the limitation of a solid cosmetic composition for makeup or treatment comprising a continuous fatty phase is met by the ‘912 publication teaching a cosmetic composition containing at least one liquid fatty phase, wherein the composition may be in the form of a lipstick (abstract) and may be in the form of a water in oil emulsion [0025], thus teaching water being dispersed in a continuous fatty phase.
Regarding the limitation of the fatty phase comprising at least one silicone polyamide, said silicone polyamide at 2- 9% by weight with respect to the total weight of said compositions is met by the ‘912 publication teaching the fatty phase including at least one silicone polyamide type wherein the polyamide is a structuring polymer (abstract) wherein the structuring polymer is present from 2 to 60 wt% of the total composition [0022], wherein specific examples include 10 and 16 wt% (Example 1, Example 3), thus overlapping with the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of at least one silicone resin, the at least one silicone resin being trimethylsiloxysilicate in an amount of 5 to 15 wt% is met by the ‘912 publication teaching trimethylsiloxysilicate (Example 3), the elected silicone resin. The ‘912 publication teaches DC 593 Fluid comprising trimethyl-siloxysilicate at 10% (Example 3) wherein the instant specification evidences DC 593 Fluid is a silicone resin [0116].  The ‘912 publication teaches the total fatty phase can be 1% to 99% ([0236],[0239]), thus teaching the oil components including siloxysilicates to be an optimizable parameter. 
Regarding the limitation of at least one non-volatile polar hydrocarbon-based oil wherein the at least one non-volatile, polar hydrocarbon-based oil is chosen from a group including C10-C26 alcohols and ester oils at 5 to 30 wt% is met by the ‘912 publication teaching isononyl isononanoate, an elected oil, in Example 3, wherein additional oils include at least one oil including C8 to C26 fatty alcohols (claim 26), encompassing the elected octydodecanol. The ‘912 publication teaching 19.95 wt% isononyl isononoate (Example 3).
Regarding the limitation of at least one wax is met by the ‘912 publication teaching the composition may also include waxes [0272].
Regarding the limitation of an aqueous phase dispersed in the continuous fatty phase wherein the aqueous phase comprises at least 7% by weight is met by the ‘912 publication teaching water in oil emulsions [0025] wherein the aqueous phase contains water being present at 0.5 to 30% relative to the total weight of the composition [0273].
Regarding claim 5, the limitation of 7 to 40% by weight water with respect to the total weight of the composition is met by the ‘912 publication teaching water being present at 0.5 to 30% relative to the total weight of the composition [0273].
Regarding claims 7-10 regarding the claimed structure of the silicone polyamide, the ‘912 publication exemplifies the use of the elected nylon-611/dimethicone copolymer (Example 3), and thus reads on the claimed structure.
Regarding claim 13, the limitation of wherein said silicone resin is present in a ratio such that silicone resin/silicone polyamide mass proportion is between 1 and 7/3 is met by the ‘912 publication teaching DC 593 Fluid at 10 wt% and polyamide present at 16 wt%, wherein polyamide may additionally be present from 5 to 40% [0022], thus leading to a ratio 2 (10wt%/5wt% = 2).  Further the ‘912 publication teaches the polyamide to be present in a range and wherein all oil components are taught in a broad range [0239], as MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Regarding claims 18-21, the limitation of at least one additional oil chosen from including non-volatile silicone oils present from 1-30 wt% is met by the ‘912 publication teaching phenyl trimethicone, the elected additional oil, at 10 wt% of the total composition (Example 3).
Regarding claim 23, the limitation of which comprises at least one aqueous phase thickening polymer is met by the ‘912 publication teaching thickened or gelling with an aqueous phase thickening or gelling agent (claim 36).
Regarding claims 24-25, the limitation of comprising at least one hydrocarbon or silicone non-ionic surfactant with an HLB less than or equal to 8 at from 0.1 to 20 wt% in relation to the total weight of the composition is met by the ‘912 publication teaching polyglyceryl-2-diisostearate at 10 wt% (Example 3) which has an HLB value of 4 (page 1).
Regarding claim 29, the limitation of which comprises 5 to 25% by weight of the at least one non-volatile polar hydrocarbon-based oil with respect to the total weight of the composition is met by the ‘912 publication teaching 19.95 wt% isononyl isononoate (Example 3).

	The ‘912 publication does not specifically teach at least one polar wax with a melting point less than or equal to 90 degrees C, the at least one polar wax is chosen from waxes having a formula R1CooR2 wherein R1 and R2 are aliphatic linear, branched chains of which the number of atoms varies from 10 to 40 that can contain an oxygen atom and of which the melting point temperature varies from 30 to 90 degrees C and waxes of animal or plant origin, wherein said wax representing 7-20% by weight with respect to the total weight of said composition (claim 1), wherein the wax has a melting point of less than or equal to 80 degrees C (claim 17).

	The ‘578 publication teaches a solid water-in-oil emulsion comprising an aqueous phase emulsified fatty phase comprising a polar wax, especially a natural or natural origin polar wax (abstract).  The solid water-in-oil emulsion is formed by all ingredients brought to a high temperature to carry out emulsification.  The emulsion solidifies in course of cooling, to give a compact and solid appearance at ambient temperature [0009].  The natural or natural-origin polar wax allows a product to be obtained which combines very good hot and cold stability with fresh and moisturizing texture [0021].  The product may be a lipstick [0026].  Polar waxes are taught to be used in the solid water-in-oil emulsion [0126] wherein the wax is taught to have a solid at ambient temperature of 25 degrees C and a melting temperature of more than 30 degrees C and possibly up to 200 degrees C.  By taking the wax to its melting temperature it is possible to make it miscible with oils and to form a microscopically homogenous mixture [0129].  Polar natural or natural origin polar waxes are taught to include candelilla wax ([0143]-[0144]).  The polar waxes are taught to be used in concentrations of 0.5 to 10%, so as to give a texture which is both solid and creamy [0145].  The water phase is taught to be 15% to 30% by weight [0153]. Humblebee and Me evidences candelilla wax has a melting temperature of about 70 degrees C (page 1, first paragraph), thus reading on claim 17.
	The ‘197 patent teaches a lipstick composition to be applied to the lips (abstract).  Lipstick compositions generally comprise fatty substances such as oil and waxes and pigments.  They may make it possible to obtain a matte or glossy film, depending in particular on the nature and/or proportions of various constituents (column 1, lines 5-15).  Waxes are taught to include candelilla wax and the fatty phase is taught to be chosen in such a way varied by the person skilled in the art in order to prepare a composition having desired properties, for example with respect to consistency or texture (column 4, lines 15-35).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use candelilla wax taught by the ‘578 publication in the composition taught by the ‘912 publication because the ‘578 publication teaches candela wax is a natural wax known to be used in water in oil emulsions to form lipstick compositions and the ‘912 publication is directed to a lipstick composition which is in the form of a water in oil emulsion which includes a wax compound.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
	One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘912 publication teaches candelilla wax as a wax to be used in the lipstick composition and the ‘578 publication more specifically teaches candelilla wax to be a preferred wax.   One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the concentration of wax taught by the ‘578 publication in the composition taught by the ‘912 publication as both the ‘578 publication and the ‘912 publication are directed to lipstick compositions which may be water in oil formation containing a wax component.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to optimize the amount of wax present in the composition taught by the ‘912 publication and the ‘578 publication because the ‘578 publication teaches the concentration of wax gives a texture that is both solid and creamy upon application, thus would be suitable to optimization to obtain the desired outcome.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the amount of wax added is a design choice by a skilled examiner as to whether gloss is desired or moisturizing texture is desired, as the ‘912 publication teaches greater then 5% wax may lead to less gloss and the ‘578 publication teaches the moistening texture due to the wax component.  Thus one of skill in the art would balance the desire for gloss vs the desire for moistening texture.  One of ordinary skill in the art would be motivated to do so as the ‘197 patent teaches the fatty component it well known to make it possible to obtain glossy or matte films and one of ordinary skill in the art would chose the fatty phase to obtain the desired properties.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912, US 2012/0321578, US 5,932,197 as applied to claims 1, 5, 7-10, 13, 17-21, 23-25 and 29 above, and further in view of US 2006/0134028 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1, 5, 7-10, 13, 17-21, 23-25 and 29 are taught by the combination of the ‘912 publication, the ‘578 publication and the ‘197 patent.  
The combination of references does not teach the elected C20-C40 (hydroxystearyloxy)alkyl stearate wax.
The combination of references does not specifically teach a wax having a formula R1COOR2 wherein R1 and R2 are aliphatic linear, branched or cyclic chains of which the number of atoms varies from 10 to 50, and which the meting point temperature varies from 30 to 120 degrees C and waxes of animal and plain origin (claim 1).
The ‘028 publication teaches moisturizing keratinous material which contains a solid wax capable for stabilizing the at least one polyol in an anhydrous solid composition (abstract).  The moisturizing composition are used for lips care and may provide makeup effect but also protect, soothe and/or moisturize [0004].  The solid wax can be a hydroxyl polyester wax derived from the natural fatty acids and synthetic fatty alcohols [0015], thus teaching animal or plain origin.  The wax is the wax sold as Kester K82P which is made up of a range of hydroxyl polyesters with an average chain length of 66 carbon atom, C20-40 alkyl hydroxystearyl stearate [0017], which is the elected wax.  The wax provides moisturizing benefit to the skin, lips and/or keratinous material wherein the wax is present from 0.5 to 75 wt% [0018] wherein an exemplified lipstick composition includes Kester K82P at 1 wt% (Example 2), wherein the wax has the claimed melting point per the instant specification [0233]. The composition may be in the form of a water in oil emulsion [0020].  The composition includes a silicon resin [0022].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the Kester K82P wax as taught by the ‘028 publication in the composition taught by the ‘912 publication and the ‘578 publication because the ‘912 publication teaches lipstick composition which include waxes and the ‘028 publication teaches a specific wax known to be used in lipstick composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘578 publication teaches ester wax of natural origin may be used in the lipstick formulation and the ‘028 publication teaches an ester wax derived from natural materials.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘028 publication is directed to a lipstick composition which contains a silicone resin and a wax and the ‘912 publication teaches a lipstick composition which includes a silicon resin polymer and a wax, thus making it obvious and providing an expectation of success in using known waxes in a lipstick composition.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use the wax taught by the ‘028 publication as it is taught as moisturizing which is a desired quality in a lipstick formation.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912, US 2012/0321578, US 2006/0134028 and US 5,932,197 as applied to claims 1, 5, 7-10, 13, 17-21, 23-25 and 29  above, and further in view of Lochhead (Lochhead, Robert, et al., Cosmetics and Toiletries, (01/29/2015), pgs. 1-18, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 5, 7-10, 13, 17-21, 23-25 and 29 are taught by the combination of the ‘912 publication, the ‘028 publication and the ‘197 patent.  
The combination of references does not teach the specifically elected surfactant, polyglycerol-4 isostearate.
Lochhead teaches transfer resistant lipstick (title).  The lipsticks are taught to include polyglyceryl 4-isostearate to provide a suitable degree of shine (page 3, 5th paragraph).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include polyglycerol 4-isostearate in the composition taught by the ‘912 publication as Lochhead teaches polyglyceryl 4-isostearate is used to provide a desired amount of shine in a lipstick composition and the ‘912 publication is directed to a lipstick composition.  One of ordinary skill in the art would have a reasonable expectation of success because the ‘912 publication teaches suitable additives in the field may be used and Lochhead teaches the use of polyglyceryl 4-isostearate for shine, and thus a suitable additive in the cosmetic lipstick field.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912, US 2012/0321578, US 2006/0134028 and US 5,932,197 as applied to claims 1, 5, 7-10, 13, 17-21, 23-25 and 29 above, and further in view of US 2014/0154196 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 5, 7-10, 13, 17-21, 23-25 and 29 are taught by the combination of the ‘912 publication, the ‘028 publication and the ‘197 patent.  
	The combination of references does not specifically teach having a hardness that varies from 20 to 90 Nm-1 (claim 6).
	The ‘196 publication is directed to a cosmetic composition for making up and/or caring for the lips (abstract).  The composition may be a water in oil type emulsion [0045].  The term solid is a hardness of greater than 30 Nm-1 [0052] wherein the hardness is preferably less than 300 Nm-1 [0063].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a lipstick with the hardness taught by the ‘196 publication for the lipstick formulation taught by the ‘912 publication because the ‘912 publication teaches a solid lipstick formulation and the ‘196 publication teaches what the term solid means in lipstick formulation in means of hardness.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘912 publication teaches that it is well known to optimize the hardness to a suitable hardness by using amount of waxes and fillers [0005], thus it was known at the time of the invention that hardness was an optimizable parameter.

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Roshanak Debeaud on 06/10/2022.
The Declaration under 37 CFR 1.132 filed 06/10/2022 is insufficient to overcome the rejection of claims 1-5, 7-10, 13, 15, 17-21, 23-25 and 28-29 under 35 U.S.C. 103 as being unpatentable over US 2004/0120912 and US 2012/0321578 as evidenced by Humblebee & Me as set forth in the last Office action because:  
Declarant states with respect to Example A involved heating above its melting point.  The heating was carried at a temperature of about 95 to 100 degrees C and thus the waxes were melted.
In response, Examiner acknowledges the waxes in Example A were heated above the melting point.
Declarant states with respect to the wax taught in the ‘912 publication must be reviewed together, the [0272] teaches any additive used in the field under consideration at 0 to 20 wt%.  The ‘[0286] specifically address wax as an additive and a problem associated with wax in the reduction of gloss in the mixture desiring little or no wax and in particular less than 5% wax.  The less than 5% wax is a teaching away.  The disclosure specific to wax overrides the much more generalized statements in paragraph [0272].
In response, Applicant is referred to the newly applied rejection above wherein the ‘197 patent teaches a lipstick composition to be applied to the lips (abstract).  Lipstick compositions generally comprise fatty substances such as oil and waxes and pigments.  They may make it possible to obtain a matte or glossy film, depending in particular on the nature and/or proportions of various constituents (column 1, lines 5-15).  Waxes are taught to include candelilla wax and the fatty phase is taught to be chosen in such a way varied by the person skilled in the art in order to prepare a composition having desired properties, for example with respect to consistency or texture (column 4, lines 15-35). It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the amount of wax added is a design choice by a skilled examiner as to whether gloss is desired or moisturizing texture is desired, as the ‘912 publication teaches greater then 5% wax may lead to less gloss and the ‘578 publication teaches the moistening texture due to the wax component.  Thus one of skill in the art would balance the desire for gloss vs the desire for moistening texture.  One of ordinary skill in the art would be motivated to do so as the ‘197 patent teaches the fatty component it well known to make it possible to obtain glossy or matte films and one of ordinary skill in the art would chose the fatty phase to obtain the desired properties.
Declarant argues the ‘578 teaches not to use a silicone oil [0095] which is contrary to the ‘912 publication. The ‘578 publication is very explicit concerning this as demonstrated by the following, comparative example 2 contains 4.08% candelilla wax and 16% dicarpylyl carbonate instead of volatile alkane is unstable [0265] and comparative example 3 which contains 4.08% candelilla wax and 16% propanediol dicarpylate instead of 16% by weight of volatile alkane, is not homogenous [0265].  The ‘578 publication teaches that the use of dicapryl carbonate or propanediol dicaprylate, preferred non-volatile polar hydrocarbon oils of the present invention) in combination with the 4-5% polar wax does not lead to stable compositions with interesting properties, but contrary to unsatisfactory results.
In response, the ‘578 publication teaches the polar waxes may be present from 0.5 to 10% [0145] which may be used in water in oil emulsions [0146].  Additionally the ‘912 publication teaches the composition may include waxes such as candelilla wax (claim 44) and does not teach the inclusion of dicaprylyl carbonate or propanediol dicaprylate thus the comparative examples of the ‘578 publication do not teach away.  The ‘912 publication teaches the elected oils, the inclusion of waxes which may be present from 0.01 to 50 wt% ([0272]-[0273]), wherein candelilla wax is taught as a possible component (claim 44).  Thus the ‘912 publication provides an expectation of success in combining all of the claimed components.
 	Declarant argues the data establishing unexpected results can be extrapolated to full scope of this invention as recited in claim 1, as now amended, which further defines the at least one non-volatile polar hydrocarbon-based oil and the at least one polar wax and relative amounts of the at least on silicone polyamide, at least one silicone resin, at least one non-volatile polar hydrocarbon-based oil and the at least one polar was.
	In response, Applicant’s provided examples are directed to specific ingredients for each of the silicone polyamide, silicone resin, non-volatile polar hydrocarbon-based oil and polar wax, wherein the instant claims are more broadly directed to classes of these material.  The provided examples are additionally directed to a specific concentration of each ingredient wherein the instant claims are broadly directed to ranges.  Thus, the provided results are not commensurate in scope with the instant claims.
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘912 publication and the ‘578 publication as evidenced by Humblebee & Me:
Applicant argues the present inventors have surprisingly and unexpectedly succeeded in providing compositions that make it possible to achieve a solid cosmetic formulation, in particular for lip makeup, which exhibits good stretchability qualities while still being non-tacky and conferring freshness and hydration upon application.  Further the composition has good stability over time and do not migrate or at most only migrate very little.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stretchability, non-tacky, freshness and stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally it appears Applicant is arguing unexpected results, however has not provided data to link the unexpected properties to the structure claimed.  The burden is on the applicant to establish that the results are in fact unexpected, unobvious and of statistical and practical significant.  MPEP 76.02(b).
Applicant argues the technical reading of the ‘912 application strongly suggests formulating anhydrous compositions. Applicant argues Example 3 relied upon in the Office Action is anhydrous.
In response, a reference is not only as good as it’s claimed embodiments but is rather good for the teachings of the entire reference. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).  The ‘912 publication teaches the formulation may include water [0273], thus teaching the addition of water to the composition.  The ‘912 publication exemplifies Example 3 [0331] and additionally teaches the composition may be in the form of a water in oil emulsion or oil in water emulsion [0025] wherein the addition of water is specifically taught [0273].  Thus it would have been prima facie obvious to one of ordinary skill in the art to modify example 3 to include water as emulsions including water and the addition of water are specifically contemplated by the ‘912 publication. 
	Applicant argues the Examiner states the ‘912 publication does not teach at least one polar wax chosen from waxes having formula R1COOR2 wherein R1 and R2 are aliphatic linear, branched of cyclic chains of which the number of atoms varies from 10 to 50, that can contain an oxygen atom and of which the melting point temperature varies from 20 to 90 degrees C as claimed in the concentration of 7 to 20 wt%.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is over a combination of reference wherein the ‘578 publication teaches at least one polar wax which includes candelilla wax (abstract, [0143]-[0144]). The polar waxes are taught to be used in concentrations of 0.5 to 10%, so as to give a texture which is both solid and creamy [0145].  The water phase is taught to be 15% to 30% by weight [0153].
Applicant argues the ‘912 publication and the ‘578 publication teach away from the present invention.  The ‘578 publication teaches a solid water in oil emulsion which teaches not to use a silicone oil [0095].  The ‘578 publication are very explicit concerning this as demonstrated by the following, comparative example 2 contains 4.08% candelilla wax and 16% dicarpylyl carbonate instead of volatile alkane is unstable [0265] and comparative example 3 which contains 4.08% candelilla wax and 16% propanediol dicarpylate instead of 16% by weight of volatile alkane, is not homogenous [0265].  The ‘578 publication teaches that the use of dicapryl carbonate or propanediol dicaprylate, preferred non-volatile polar hydrocarbon oils of the present invention) in combination with the 4-5% polar wax does not lead to stable compositions with interesting properties, but contrary to unsatisfactory results.
In response, the ‘578 publication teaches the polar waxes may be present from 0.5 to 10% [0145] which may be used in water in oil emulsions [0146].  Additionally, the ‘912 publication teaches the composition may include waxes such as candelilla wax (claim 44) and does not teach the inclusion of dicaprylyl carbonate or propanediol dicaprylate thus the comparative examples of the ‘578 publication do not teach away.  The ‘912 publication teaches the elected oils, the inclusion of waxes which may be present from 0.01 to 50 wt% ([0272]-[0273]), wherein candelilla wax is taught as a possible component (claim 44).  Thus the ‘912 publication provides an expectation of success in combining all of the claimed components.
Applicant argues the combination of the ‘912 publication with the ‘578 publication rather leads to a composition comprising 4-5% of polar wax such as candelilla wax but which necessarily comprises a volatile alkane and no non-volatile polar hydrocarbon oils.  The ‘578 publication should be used for the isolated feature regarding the polar wax when it teaches complete cosmetic compositions which mandatorily comprise a volatile alkane.  All Examples of the ’578 application teach 4-5% of candelilla wax, none of them teaches 7-20%.
In response, the ‘578 publication teaches the polar waxes may be present from 0.5 to 10% [0145] which may be used in water in oil emulsions [0146].  Additionally, the ‘912 publication teaches the composition may include waxes such as candelilla wax (claim 44) and does not teach the inclusion of dicaprylyl carbonate or propanediol dicaprylate thus the comparative examples of the ‘578 publication do not teach away.  The ‘912 publication teaches the elected oils, the inclusion of waxes which may be present from 0.01 to 50 wt% ([0272]-[0273]), wherein candelilla wax is taught as a possible component (claim 44).  Thus the ‘912 publication provides an expectation of success in combining all of the claimed components. The ‘912 publication teaches the use of the candelilla wax to be used in a lipstick composition, thus already teaching the presence of the wax component in the composition.  The ‘578 publication more specifically teaches candelilla wax to be a preferred wax.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the concentration of wax taught by the ‘578 publication in the composition taught by the ‘912 publication as both the ‘578 publication and the ‘912 publication are directed to lipstick compositions which may be water in oil formation containing a wax component.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to optimize the amount of wax present in the composition taught by the ‘912 publication and the ‘578 publication because the ‘578 publication teaches the concentration of wax gives a texture that is both solid and creamy upon application, thus would be suitable to optimization to obtain the desired outcome. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). The ‘578 publication teaches the polar waxes may be used in concentrations of 0.5 to 10%, so as to give a texture which is both solid and creamy [0145], thus teaching an overlapping range with the instant claim and further providing motivation to optimize the amount added, to obtain the desired texture of solid and creamy.
Applicant argues with respect to the wax taught in the ‘912 publication must be reviewed together, the [0272] teaches any additive used in the field under consideration at 0 to 20 wt%.  The [0286] specifically address wax as an additive and a problem associated with wax in the reduction of gloss in the mixture desiring little or no wax and in particular less than 5% wax.  The less than 5% wax is a teaching away.  The disclosure specific to wax overrides the much more generalized statements in paragraph [0272].  The art should be considered int its entirely and portions arguing against or teaching away from the claimed invention must be considered. 
In response, Applicant is referred to the newly applied rejection above wherein the ‘197 patent teaches a lipstick composition to be applied to the lips (abstract).  Lipstick compositions generally comprise fatty substances such as oil and waxes and pigments.  They may make it possible to obtain a matte or glossy film, depending in particular on the nature and/or proportions of various constituents (column 1, lines 5-15).  Waxes are taught to include candelilla wax and the fatty phase is taught to be chosen in such a way varied by the person skilled in the art in order to prepare a composition having desired properties, for example with respect to consistency or texture (column 4, lines 15-35). It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the amount of wax added is a design choice by a skilled examiner as to whether gloss is desired or moisturizing texture is desired, as the ‘912 publication teaches greater then 5% wax may lead to less gloss and the ‘578 publication teaches the moistening texture due to the wax component.  Thus one of skill in the art would balance the desire for gloss vs the desire for moistening texture.  One of ordinary skill in the art would be motivated to do so as the ‘197 patent teaches the fatty component it well known to make it possible to obtain glossy or matte films and one of ordinary skill in the art would chose the fatty phase to obtain the desired properties.
 Applicant argues the choice of the specific ingredients of a given chemical nature and in specific amount lead to surprising results detailed in the examples.
In response, Applicant’s unexpected results are addressed in the above declaration section.
Applicant states with respect to Example A involved heating above its melting point.  The heating was carried at a temperature of about 95 to 100 degrees C and thus the waxes were melted.
In response, Examiner acknowledges the waxes in Example A were heated above the melting point.
Applicant argues data being commensurate in scope with the claims, as the MPEP explains that when considering whether proffered evidence is commensurate in scope with the claimed invention Applicant should be required to show unexpected results over the entire range.  A showing of unexpected results for a single member of a claimed subgenus or a narrow portion of a claimed range should be sufficient to rebut a prima facie case of obviousness if a skilled artisan could ascertain trend in the exemplified data that would allow him to reasonable extend the probative value thereof.  Applicant presents Ex parte Treacy et al., and states the Examiner has not provided any rational explanation as to why the untested embodiments would not be commensurate in scope of the data provided in the specification and declarations.
In response, Applicant’s provided examples are directed to specific ingredients for each of the silicone polyamide, silicone resin, non-volatile polar hydrocarbon-based oil and polar wax, wherein the instant claims are more broadly directed to classes of these material.  The provided examples are additionally directed to a specific concentration of each ingredient wherein the instant claims are broadly directed to ranges.  Thus, the provided results are not commensurate in scope with the instant claims.  A clear trend can be ascertained as the breadth of the claim in both ingredients and amounts is broad wherein the examples provided are specific and narrow.  Applicant has compared the combination of candelilla wax and C20-C40 alkyl stearate wax and C20-C40 alkyl stearate at specific concentration to that of polyethylene wax and C20-C50 alcohols.  The claims are broadly directed to classes of waxes, waxes having formula R1COOR2, wherein R1 and R2 are aliphatic linear, branched chains of which the number of atoms varies from 10 to 40 that can contain an oxygen atom and of which the melting point temperature varies from 30 to 90 degrees and waxes of animal and plan origin and wherein the concentration range is 7-20 wt%, wherein only candelilla wax with C20-C40 alkyl stearate wax and C20-C40 alkyl stearate wax alone have been tested at a specific concentration.  This does not present enough data points for concentration or types of wax to obtain a trend in the data.  Further the additional ingredients in the solid cosmetic composition are broad in both ingredient type and concentration, wherein full breadth of the claim would not be adequately represented by the 3 examples presented.  
103 over the ‘912 publication and the ‘578 publication in view of the ‘028 publication:
	Applicant argues the ‘028 publication does not overcome the above discussed deficiencies of the ‘912 publication and the ‘578 publication.
	In response, Applicant’s arguments regarding the ‘912 publication and the ‘578 publication are addressed above when first presented.
	103 over the ‘912 publication and the ‘578 publication in view of Lochead:
	Applicant argues Lochead was relied upon for a disclosure of polyglycerol-4 isostearate however is not even related to the use of polar waxes and does not overcome the above discussed deficiencies.
	In response, Applicant’s arguments regarding the ‘912 publication and the ‘578 publication are addressed above when first presented.
103 over the ‘912 publication and the ‘578 publication in view of the ‘196 publication (Cavazutti):
Applicant argues the ‘196 publication was relied upon for a disclosure of hardness however is not even related to the use of polar waxes and does not overcome the above discussed deficiencies.
	In response, Applicant’s arguments regarding the ‘912 publication and the ‘578 publication are addressed above when first presented.

Applicant argues the choices of the specific ingredients of a given chemical nature and in specific amounts lead to surprisingly results which are detailed in the examples.
	In response, Applicant’s arguments regarding unexpected results are addressed above.
Applicant cites numerous case law regarding obviousness, expectation of success and predictability.
In response, Applicant fails to link the case law to the specific case at hand as is required. The office action provides a specific motivation, expectation of success on pages 8-9 of the Final office action (dated 12/21/2020) and herein.
Applicant argues on page 14 of the office action the Examiner argues In re Keller and In re Merck.  Applicant argues Keller is not relevant to the present application where the cited art as mentioned above does not explicitly disclose and odes not lead to the claimed composition for achieving the results obtainable by the present invention.
In response, the citation in regards to In re Keller and In re Merck was to address Applicant’s arguments that the ‘028 publication does not teach the use of at least 7% polar wax in a formulation comprising at least 7% water.  The rejection is not only over the ‘028 publication but the combination of the ‘912 publication and the ‘028 publication. The ‘912 publication teaches the claimed amount of water and the ‘028 application teaches the claimed amount of wax being present, as was previously stated.
Applicant provides arguments regarding the declaration.
In response, Applicant’s declaration is addressed above in the declaration section.
Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613